NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

           KATHERINE ARCHULETA,
    Director, Office of Personnel Management,
                      Petitioner

                          v.

                 TONY D. HOPPER,
                    Respondent


     MERIT SYSTEMS PROTECTION BOARD,
                   Respondent
             ______________________

                      2013-3177
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH0731090798-I-3.
                ______________________

    ON PETITION FOR REHEARING EN BANC
             ______________________
2                                     ARCHULETA   v. HOPPER



    Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
    MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, and
                 CHEN, Circuit Judges. *
PER CURIAM.
                        ORDER
        Katherine Archuleta, Director of the Office of Per-
sonnel Management (“OPM”), filed a petition for rehear-
ing en banc. A response to the petition was invited by the
court and filed by both respondents Tony D. Hopper and
the Merit Systems Protection Board. The petition was
first referred as a petition for rehearing to the panel that
heard the appeal, and thereafter the petition for rehear-
ing en banc was referred to the circuit judges who are in
regular active service.
    IT IS ORDERED THAT:
    (1) The petition for rehearing en banc is denied.


    The mandate of this court will issue on May 20, 2015.


                                    FOR THE COURT

May 13, 2015                        /s/ Daniel E. O’Toole
     Date                           Daniel E. O’Toole
                                    Clerk of Court




    *   Circuit Judge Hughes did not participate.